On August 6, 1926, the Attorney General filed his motion in this cause to dismiss the appeal, supported by a showing that the plaintiff in error had voluntarily placed himself without leave beyond the jurisdiction of this court, with the avowed intention of remaining beyond the reach of its process. The record further shows that counsel for plaintiff in error has been notified of such motion and has made no response. For good cause shown the appeal is accordingly dismissed, with direction to the trial court to issue process to enforce the original judgment therein rendered in case the plaintiff in error can be hereafter apprehended.